            Case 1:19-cv-00384-KBJ Document 16 Filed 05/22/19 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


PATRICIA TOMASELLO, et al.                   )
                                             )
       Plaintiffs,                           )
                                             )
v.                                           )      Civil Action No.: 1:19-cv-00384-KBJ
                                             )
JAMIE GREENZWEIG, et al.                     )
                                             )
       Defendants.                           )

     DEFENDANT HASINA LEWIS’S REPLY TO PLAINTIFFS’ OPPOSITION TO
                        MOTION TO DISMISS

       Defendant Hasina Lewis, by counsel, files this Reply to the Opposition of plaintiffs

Patricia Tomasello and Martin McMahon to the Motion to Dismiss, and states as follows:

       Nothing in plaintiffs’ Opposition alters the arguments raised by Lewis in her Motion to

Dismiss that plaintiffs have failed to state a viable claim against her and that the meritless

Complaint should be dismissed. Plaintiffs “Counterstatement of Facts” are not facts at all - they

are merely fantastical allegations based on unsupportable speculations. The addition of more

implausible facts set forth in the Opposition adds nothing new and cannot save the defective

pleading.

       This Court need not accept these types of allegations, amounting to nothing more than

naked assertions and legal conclusions, when ruling on Lewis’ Rule 12(b)(6) motion. Brown v.

Transurban USA, Inc., 144 F. Supp. 3d 809 (E.D. Va. 2015), citing Ashcroft v. Iqbal, 556 U.S.

662, 679–81, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)(“And while the court must accept well-

pleaded allegations as true when ruling on a Rule 12(b(6) motion, the court need not accept as

true legal conclusions disguised as factual allegations”). It is clear that a pleading such as the

instant Complaint, that tenders mere “naked assertion[s]” devoid of “further factual
           Case 1:19-cv-00384-KBJ Document 16 Filed 05/22/19 Page 2 of 6



enhancement” is insufficient. Iqbal, 556 U.S. at 678, 129 S.Ct. 1937; Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 557, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007).

I.      Counts I (Violation of 42 U.S.C. §1983) and II (Civil Conspiracy)

        Plaintiffs’ entire case is premised on their theory that Tomasello did not get “her day in

Court” because of a “criminal conspiracy” involving defendants Greenzweig, Reilly and Lewis

(Opp. at 12).1 Lewis’ participation in the conspiracy is alleged to be two-pronged: 1) that the

hearing dates on the Demurrer and Motion for Reconsideration were kept from McMahon; and

2) that Lewis gave him bad information on the status of his pro hac vice application (Opp. at 15,

17, 20). McMahon attempts to lay blame on Lewis for his appearance at one hearing without

required local counsel and his failure to respond at all to a motion for reconsideration seeking

dismissal of Tomasello’s case.

        Tomasello II was not dismissed at the hearing on the demurrer where Lewis had a known

conflict and did not attend. McMahon appeared without local counsel, and despite his not being

permitted to argue the court considered client’s position on the papers and dismissed only one of

Tomasello’s three counts. This prompted a Motion for Reconsideration, where Tomasello was

given ample time to respond but McMahon failed to do so.2 McMahon could have secured

different local counsel to appear with him at the reconsideration hearing, yet he took no action.

McMahon could have requested that the hearing be rescheduled, yet he made no such request. In

any event, Tomasello’s case was dismissed on its merits, and not due to the lack of local

counsel’s appearance as alleged.3 See Order of Judge Kassabian, attached as Exhibit 1 to



1
  Incredibly, plaintiffs use Greenzweig’s filing of a bar complaint against McMahon as one basis for the conspiracy;
however, plaintiffs fail to report that the bar complaint was well-grounded, and both the Virginia Bar and the D.C.
Bar disciplined McMahon for his unethical conduct. Id.
2
  The Fairfax Court entered a Suspending Order permitting plaintiffs to respond to the Motion for Reconsideration
by February 3, 2017.


                                                         2
          Case 1:19-cv-00384-KBJ Document 16 Filed 05/22/19 Page 3 of 6



Greenzweig’s Reply. It is noteworthy that Tomaello could have filed an appeal but her counsel,

McMahon, took no such action. Any allegations by plaintiffs contrary to the undisputed

procedural history of Tomasello’s case, McMahon’s mishandling of her representation and the

court’s orders need not be given deference or consideration. Bopp v. Wells Fargo Bank, N.A.,

740 F.Supp.2d 12,14 (D.D.C. 2010).

        Certainly, non-factual allegations that have no basis cannot support plaintiffs’ claims. For

example, plaintiffs allege that Lewis did not appear at the hearing because Greenzweig

threatened her with sanctions, that Greenzweig had similarly threatened other local counsel, that

Lewis’ reasons for seeking to withdraw as counsel were fabricated, and that Lewis intentionally

misinformed McMahon about his pro hac vice status (Opp. at 12-13). There are no facts in the

Complaint or Opposition that support these irrational and outrageous claims. Plaintiffs routinely

assign motives to defendants with no factual basis, where they cannot possibly know their mind.

These allegations amount to pure speculation and conjecture, and cannot be considered as true in

this Court’s consideration of Lewis’ Rule 12(b)(6) motion. The standard of review does not

require that this Court accept outrageous allegations with no plausible basis in fact. Plaintiffs

impermissibly draw baseless conclusions at great remove from the undisputed facts, and it is not

reasonably possible to infer a conspiracy.

        Lewis hereby adopts and incorporates the arguments of co-defendants Greenzweig and

Reilly in their Reply to plaintiffs’ Opposition to their Motion to Dismiss Counts I and II to the

extent applicable as if fully set forth herein.

II.     Counts III (Breach of Contract) and VI (Legal Malpractice)

        For the reasons previously raised in Lewis’ Motion to Dismiss, Lewis did not “contract”

with McMahon – she agreed to act as local counsel for Tomasello (Opp. at 16-17). The email

                                                  3
          Case 1:19-cv-00384-KBJ Document 16 Filed 05/22/19 Page 4 of 6



attached as an exhibit to the Opposition merely reiterates this agreement and is not evidence of

any contract with McMahon, individually. Plaintiffs cite no authority for the proposition that co-

counsel who share a contingent fee in a case are contractually bound to one another. The fact that

Lewis agreed to represent Tomasello as local counsel does not give McMahon standing as a

third-party beneficiary under a breach of contract theory. Plaintiffs acknowledge that in Virginia,

only direct and “clearly and definitely intended” beneficiaries of a contract may enforce its terms

(Opp. at 17); see also Frank Brunckhorst Co., LLC v. Coastal Atlantic, Inc., 542 F.Supp.2d 452

(E.D.Va. 2008). Under the circumstances of this case, McMahon cannot show that Lewis’

agreement to provide limited legal services to Tomasello clearly and definitely intended to

confer a benefit on him. Collins v. First Union National Bank, 272 Va. 744, 636 S.E.2d 442

(2006). As plaintiffs point out in their Opposition, merely incidental beneficiaries to a contract

do not have standing to sue (Opp. at 17-18).

       In their Opposition, plaintiffs cite to Kelly v. Stamos, 285 Va. 68, 74.73, 737 S.E.2d 218

(2013) for the premise that McMahon has standing under these circumstances (Opp. at 17). That

case, which is inapposite to the facts here, considered whether the Commonwealth’s Attorney

had standing to issue a writ of mandamus against a general district court judge, directing him to

sentence a criminal defendant within twenty-one days of its order on the charge of driving while

intoxicated. Applying a statute related to the duties of elected officials (Va. Code Ann. §15.2-

162(B)), the court found that standing existed. Kelly, 285 Va. at 74. The statute and rationale for

the decision is plainly not applicable here.

       As damages, McMahon contends that Lewis “sabotaged” his opportunity to earn a

contingency fee (Opp. at 18). Since Tomasello’s case was fatally flawed from the beginning,

there was no legitimate fee to be earned. In any event, McMahon’s own malpractice made sure


                                                  4
           Case 1:19-cv-00384-KBJ Document 16 Filed 05/22/19 Page 5 of 6



of that. As noted above, there was no proximate relation between any acts by Lewis and the

dismissal of Tomasello II. McMahon, who was never a “clearly and definitely intended

beneficiary” of Tomasello’s limited retainer of Lewis, cannot maintain any action for breach of

contract against her.

         Count VI for legal malpractice is redundant and should be dismissed. Since legal

malpractice actions are considered claims for breach of contract in Virginia, plaintiffs cannot

maintain an independent cause of action entitled “legal malpractice.” O’Connell v. Bean, 556

S.E.2d 741, 743 (Va. 2002). The cases outlining the elements for legal malpractice cited in the

Opposition involve contractual duties, and do not establish a separate cause of action as alleged

(Opp. at 20).

III.     Venue

         Venue is not proper for the reasons stated in Lewis’ Motion to Dismiss. Nothing in

plaintiffs’ Opposition to the contrary is persuasive, as all substantive acts giving rise to plaintiffs’

claims occurred in Virginia. Defendants are two Virginia lawyers and a Virginia resident who

have been sued over handling of litigation in Virginia for Tomasello, a Virginia resident. The

only tie to the District is McMahon, who also acted as counsel in the Virginia matter. By any

analysis, venue in this Court is improper. See Steen v. Murray, 770 F.3d 698, 704 (8th Cir.

2014).

IV.      Punitive Damages

         In their Opposition, plaintiffs claim that Tomasello can seek punitive damages because

“her allegations go well beyond breach of a mere contractual obligation to an intentional and

malicious undertaking” (Opp. at 20-21). As Lewis has already pointed out, legal malpractice

claims are based in contract, and punitive damages are not appropriate or recoverable in a


                                                   5
          Case 1:19-cv-00384-KBJ Document 16 Filed 05/22/19 Page 6 of 6



contract action. Kamlar Corp. v. Haley, 224 Va. 699, 299 S.E.2d 514 (1983). Thus, the punitive

damage claim should be stricken.

       WHEREFORE, for all of the foregoing reasons and the reasons previously set forth,

defendant Hasina Lewis requests that this case be dismissed with prejudice, and costs awarded

against Tomasello and McMahon, including reasonable attorneys’ fees.

                                                             HASINA LEWIS


                                                     By:     /s/ David D. Hudgins
                                                             Counsel

David D. Hudgins, Esquire; D.C. Bar No. 362451
HUDGINS LAW FIRM, P.C.
515 King Street, Suite 400
Alexandria, Virginia 22314
(703) 739-3300
dhudgins@hudginslawfirm.com



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 22nd day of May, 2019, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF System, which will send notification of such filing
(NEF) to all counsel of record.

                                             By: /s/ David D. Hudgins
                                                     Counsel




                                                 6
